Order entered March 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00312-CV

                              LARRY D. TOLIVER, Appellant

                                               V.

                           RUTH ANTWINE-TOLIVER, Appellee

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-12-379

                                           ORDER
       We GRANT appellant’s March 25, 2013 motion for an extension of time to file a

docketing statement. Appellant shall file a docketing statement on or before April 26, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE